
	

114 S1585 IS: To authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a hydroelectric license for the Mahoney Lake hydroelectric project in the State of Alaska, and for other purposes.
U.S. Senate
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1585
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Federal Energy Regulatory Commission to issue an order continuing a stay of a
			 hydroelectric license for the Mahoney Lake hydroelectric project in the
			 State of Alaska, and for other purposes.
	
	
		1.Stay and Reinstatement of FERC License No. 11393 for the Mahoney Lake Hydroelectric Project
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)LicenseThe term license means the license for Commission project number 11393. (3)LicenseeThe term licensee means the holder of the license.
 (b)Stay of licenseOn the request of the licensee, the Commission shall issue an order continuing the stay of the license.
 (c)Lifting of stayOn the request of the licensee, but not later than 10 years after the date of enactment of this Act, the Commission shall—
 (1)issue an order lifting the stay of the license under subsection (b); and (2)make the effective date of the license the date on which the stay is lifted under paragraph (1).
 (d)Extension of licenseOn the request of the licensee and notwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) for commencement of construction of the project subject to the license, the Commission shall, after reasonable notice and in accordance with the good faith, due diligence, and public interest requirements of that section, extend the time period during which the licensee is required to commence the construction of the project for not more than 3 consecutive 2-year periods, notwithstanding any other provision of law.
			
